*90OPINION.
Phillips:
The sole question involved is whether the Commissioner properly computed taxable income by including in gross income, at face value, amounts to be paid in the future under contracts of sale made by the petitioner. The evidence leaves no doubt that these contracts had no fair market value or readily realizable market value when received. The Commissioner erroneously included such contracts. Joliet-Norfolk Farm Corporation, 8 B. T. A. 824; Miami Beach Improvement Co., 14 B. T. A. 10.
The deficiency letter sets out the computation of the net income as disclosed by the books of the petitioner and corrected by auditors. Adjustment is then made for taxes paid and deducted on the books, but which are not deductible in computing taxable income. There is then added the item of “ profit deferred.” The taxable income should be computed by eliminating this latter item. In other respects the computation made by the Commissioner is approved.

Decision will be entered wnder Rule 50.